            Case 1:18-cr-00021-PAC Document 28
                                            27 Filed 11/16/20
                                                     11/06/20 Page 1 of 6




                                    THE LAW OFFICES OF
                                VINCENT J. MARTINELLI
                               ATTORNEY AND COUNSELOR AT LAW
                                        Executive Suites at The Park
                                   900 SOUTH AVENUE – 3rd FLOOR
                                      STATEN ISLAND, NY 10314
                                        TELEPHONE: (718) 667-0500
                                          VJMLAW@si.rr.com

ADMITTED IN NEW YORK
   AND NEW JERSEY
                                                                            October 15, 2020
      Via ECF
                                                                    11/16/2020
                                                                    Supervised Release is terminated and Pre-
      Honorable Paul A. Crotty, USDJ                                Trial Services is directed to return Mr.
      United States District Court                                  Balsamo's passport. SO ORDERED.
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                                           Re:      United States v. Patrick Balsamo
                                                    18-CR-021 (PAC)



      Dear Judge Crotty:

             As Your Honor is already aware, I represent Mr. Patrick Balsamo.

             By and through this letter-motion, Mr. Balsamo respectfully requests
      that the Court issue an Order: (a) terminating the remaining term of his
      supervised release; and (b) directing Pre-Trial Services to return his
      passport.1




      1
        Aside from the issue of the remaining term of supervised release, Mr. Balsamo’s
      passport was originally surrendered as part of his conditions of pre-trial release. He has
      recently asked for it to be returned as the conditions of his bond have obviously been
      satisfied upon his surrender to serve his prison sentence. Yet, Pre-Trial Services has
      advised that they require a Court Order to release the passport back to him.
        Case 1:18-cr-00021-PAC Document 28
                                        27 Filed 11/16/20
                                                 11/06/20 Page 2 of 6




I.       INTRODUCTION

      Defendant, Patrick Balsamo, hereby moves the Court to terminate his
term of supervised release pursuant to 18 U.S.C. § 3583(e)(1). The 2-year
term of supervised release began on or about September 16, 2019, when Mr.
Balsamo was released from his 6-month prison sentence from a federal
prison facility in West Virginia.2 Mr. Balsamo has already completed over
one year of his supervised release, which totals more than one-half of his
supervisory term. Mr. Balsamo is being supervised in the Eastern District of
New York, where he lives.

       Prior to filing this petition, counsel has discussed this proposed
application with his assigned probation officer, USPO Vincent Danielo, who
in-turn has discussed it with his supervisor - including the underlying facts
of conviction - and they have authorized me to inform the Court that
Probation does not oppose the termination of the remainder of his term.
USPO Danielo has further indicated that Mr. Balsamo is in full compliance
in all areas of supervision, including his original fine payment obligation of
$1,000, which was paid prior to Mr. Balsamo’s self-surrender to the West
Virginia prison facility.3 See ECF No. 26. Additionally, I have discussed
same with the assigned government attorney for the underlying case, AUSA
Jason Swergold, and he has advised that he is not in a position to object or
not oppose until he reviews the herein application.

II.      APPLICABLE LAW

       Title 18, section 3583(e)(l) of the United States Code authorizes the
Court to terminate a defendant's term of supervised release at any time after
the expiration of one year of supervision if the Court is "satisfied that such
action is warranted by the conduct of the defendant released and the interest
of justice." Section 3583(e) directs the Court to consider the purposes of
sentencing set forth in 18 U.S.C. § 3553(a)(l), (a)(2)(B), (a)(2)(C), (a)(2)(D),

2
    See ECF No. 23.
3
  It should be noted that part of Your Honor’s sentence recommendation was that he be
designated to “FMC Devens or as an alternative, FCI Fort Dix” in order to deal with
various medical ailments which were proffered at his sentence hearing, or in the
alternative, be at a facility close to his family.         Neither of Your Honor’s
recommendations were eventually honored by the Federal Bureau of Prisons and, instead,
he was designated to a facility in West Virginia. See ECF No. 23.
     Case 1:18-cr-00021-PAC Document 28
                                     27 Filed 11/16/20
                                              11/06/20 Page 3 of 6




(a)(4), (a)(5), (a)(6) and (a)(7) in deciding whether to terminate a term of
supervised release. The Judicial Conference has identified the following
criteria to assess eligibility for early termination:

      Officers should consider the suitability of early termination for
      offenders as soon as they are statutorily eligible. The general criteria
      for assessing whether a statutorily eligible offender should be
      recommended to the court as an appropriate candidate for early
      termination are as follows:

      1.    stable community reintegration (e.g., residence, family,
            employment);

      2.    progressive strides toward supervision objectives and in
            compliance with all conditions of supervision;

      3.    no aggravated role in the offense of conviction, particularly
            large drug or fraud offenses;

      4.    no history of violence (e.g., sexually assaultive, predatory
            behavior, or domestic violence);

      5.    no recent arrests or convictions (including unresolved pending
            charges), or ongoing, uninterrupted patterns of criminal
            conduct;

      6.    no recent evidence of alcohol or drug abuse;

      7.    no recent psychiatric episodes;

      8.    no identifiable risk to the safety of any identifiable victim; and

      9.    no identifiable risk to public safety based on the Risk Prediction
            Index (RPI). Guide to Judiciary Policy, Vol. 8E, Ch. 3 §
            380.l0(b).

      Pursuant to the policy, "there is a presumption in favor of
recommending early termination" for supervisee if they are not "career
violent and/or drug offenders, sex offenders, or terrorists," if they "present
no identified risk to the public or victims," and if they are "free from any
       Case 1:18-cr-00021-PAC Document 28
                                       27 Filed 11/16/20
                                                11/06/20 Page 4 of 6




moderate or high severity violations." Id., § 380.l0(g). Further, on February
16, 2012, the Honorable Robert Holmes Bell, Chair of the Committee on
Criminal Law of the Judicial Conference, issued a memorandum to all
United States District Court Judges encouraging them to grant early
termination of supervised release in appropriate cases as an effort to reduce
expenditures in the probation and pretrial services programs. Terminating
"appropriate cases before they reach their full term saves resources and
allows officers to focus on offenders who continue to pose the greatest risk
of recidivism." Judge Bell's memorandum notes that supervision costs
approximately $3,938 per year per case. Analysis by the Administrative
Office of the Courts indicates that offenders who received early termination
were "arrested less often, for less serious charges, and were sentenced to
terms of imprisonment less often." Accordingly, "[f]rom a policy standpoint,
it appears that the above criteria, when properly applied, does not jeopardize
public safety." Id.

      Finally, in United States v. Trotter, No. 15-cr-382 DE 543 (E.D.N.Y.
July 5, 2018), Judge Jack B. Weinstein issued a lengthy decision imploring
defense attorneys to make this exact application more frequently, where
appropriate, and equally inviting fellow judges to lower terms, opining that
supervised release terms are frequently unnecessarily too long.

III.    MR. BALSAMO SATISFIES ALL THE CRITERIA FOR EARLY
        TERMINATION

       Mr. Balsamo satisfies all the factors set forth for early termination. He
has completed all his terms of supervision and has no need for programming
or treatment. He had no special conditions, whatsoever, and has fully
complied with all of the regular conditions. Notably, he has no conditions
requiring any sort of programming or counseling, and none has been needed
during the course of supervision. Additionally, at the time of sentencing
Your Honor specifically excluded the provision requiring drug/alcohol
testing. Probation, after analyzing the underlying facts of this original case,
does not oppose this petition. Mr. Balsamo was convicted of 18 USC §
922(d)(1), disposing of a firearm to a prohibited person4, for which he

4
  In short, Mr. Balsamo returned three very old, antique-type weapons that he was
holding for a convicted felon who was cooperating with law enforcement at the time of
the return. In other words, they were not his property to begin with, initially, and his
“disposing of them to a prohibited person” was merely the return to the felon.
        Case 1:18-cr-00021-PAC Document 28
                                        27 Filed 11/16/20
                                                 11/06/20 Page 5 of 6




received 6-months in custody. He self-surrendered by driving with his
girlfriend to West Virginia and he has served his prison time without
incident. His supervision has likewise been without any incident. Mr.
Balsamo has steady residence, residing at the very same apartment that he
has maintained from prior to his incarceration - maintaining a lease for an
empty apartment, even though the landlord would have allowed him to break
the lease. He is retired as a decorated police officer of the New York City
Police Department, becoming disabled on the job in 1993 and retiring with a
disability pension. He also now receives social security disability. He has a
stable family life. He is the father of four adult children, all of them still live
with his ex-wife, Diane Balsamo, at the home he granted her in the divorce.
And he still financially supports all of them in small ways, including two
grandchildren that were born over the last two years. In fact, Diane Balsamo
was the one of the sureties on his bond and posted the home as collateral.
Terminating Mr. Balsamo's supervised release would enable him to better
support his family, if not financially, than at least physically. It would also
better allow him to take care for his many physical ailments: multiple knee,
back and shoulder surgeries, chronic and severe arthritis from those
surgeries, herniated and bulging disks in his back, Barrett’s Esophagus and
related thyroid conditions, and multiple polyps in his stomach.5

      The Court is often called upon to impose serious consequences for
defendants who violate supervised release. Mr. Balsamo has completed
every condition asked of him and has gone far beyond the requirements of
his supervision. He has fully reintegrated into society and is a valued family
member and citizen. He has achieved stable community reintegration in
terms of housing and family life, and he is a living modestly on his pension
and disability payments. He is in full compliance with all terms of
supervision. He had no aggravated role in the offense, no violence offense,
and is not using controlled substances. He has no psychiatric issues. He
enjoys the support of his community. He is an ideal candidate for early
termination of supervised release based on every factor the Court must
consider.




5
    All of which were documented in his original Sentence Memorandum. See ECF No. 21.
      Case 1:18-cr-00021-PAC Document 28
                                      27 Filed 11/16/20
                                               11/06/20 Page 6 of 6




IV.    CONCLUSION

       Given Mr. Balsamo's commendable reentry into the community and
performance on supervised release, he respectfully requests that the Court
order that his term of supervision be terminated under 18 U.S.C. § 3583(e).

       Additionally, Mr. Balsamo asks that an Order be issued directing Pre-
Trial Services to return his passport, which was originally surrendered as a
condition of pre-trial release.

       Thank you in advance for your time and consideration.


Respectfully,

Vincent Martinelli
Vincent Martinelli

VJM/meb

CC:    AUSA Jason Swergold (via ECF)
